Title: To George Washington from Samuel Phillips, Jr., 8 February 1783
From: Phillips, Samuel, Jr.
To: Washington, George


                        
                            
                            Sir,
                            Commonwealth of Massachusetts Boston Febry 8th 1783.
                        
                        In the Year 1779 the enemy made a lodgement on the banks of Penobscot river about an hundred miles west of
                            the eastern bounds of this Commonwealth—a post too beneficial to them and too dangerous to the safety of this, and the
                            other States in the Union to suffer us to remain in different, passive observers of their measures. Pursuing the same
                            vigilant and determined spirit, which first induced an opposition, this State immediately sent such a force against the
                            enemy, as they supposed would be sufficient to dislodge them from that part of the Country. They were urged to this from
                            a well founded idea, that a Post at that place would enable the forces of his Britanick Majesty to furnish themselves
                            with Masts, necessary for the repairs of their Ships in America and every species of lumber for the supply of their West
                            India Islands; as well as effectually prevent the Inhabitants of Boston and all our other seaports from receiving that
                            supply of Wood and lumber, which seemed necessary to their existence. Unfortunately for this and the United States at
                            large the expedition ended in our defeat. Soon after this event the Southern States became the Object of invasion.
                            Sensible that the Sufferings of our bretheren exceeded the Severities of our own, our whole attention from that period to
                            the present has been drawn from our own and fixed on their more dangerous and distressed situation. We have been
                            constantly throwing in forces and Supplies to their assistance even when the enemy ravaged within our own borders.
                        This we did readily and we did no more than our duty; for the inquiry with us was, as it ought to have been,
                            not merely who suffered, but who suffered the most. This Commonwealth have only to ask your
                            Excellency in return, that as the enemy have now left the Southern States, and as there is no particular object, that
                            seems to engage the attention of the Army, we may on our part receive that assistance, we have uniformly given our Sister
                            States, when suffering in a similar manner with this. By the information we have received of the conduct of the enemy, we
                            are apprehensive that they will in the Spring take possession of the River Kennebeck. We therefore ask the assistance of
                            the United States, and that your Excellency would be pleased to send a number of Regiments to the eastward sufficient to
                            dispossess the Enemy; or at least such a number as will confine them to their present possessions.
                        Danger full in view, we feel ourselves extremely interested in this request. It will be unfortunate for us,
                            we conceive, in treating of a peace that the enemy should possess a single Post within the United States. This misfortune
                            must be aggravated in proportion to their number of possessions. Conceiving as we do, that the enemy may be easily driven
                            from our borders, a sense of duty to ourselves and the States in Confederation has urged this application to Your
                            Excellency. Fully confident of the justness of the Representation we cannot but indulge an equal confidence, that such
                            ample assistance will be given us, as the wisdom of your Excellency shall determine to be adequate to our dangerous
                            situation. We should in the foregoing have been more particular, had we not in our power, a mode of communication which we
                            esteem more eligible; we therefore refer you to Mr Higginson, a delegate from this Commonwealth to Congress, on whose
                            representation may be placed the fullest reliance, and also to Majr General Lincoln, who is well Known to Your Excellency.
                            In the Name and by order of the General Court—We have the Honor to be Sir with the greatest respect Your Excellency’s most
                            humble Servants.
                        
                            Samuel Adams Presidt of the Senate
                            Tristram Dalton, Speaker
                            of the House of Representatives
                        
                    